Citation Nr: 0627370	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic cystitis.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


INTRODUCTION

The veteran served on active duty from January 1969 until 
February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim for service 
connection for chronic cystitis.  


FINDINGS OF FACT

1.  The veteran entered military service in January 1969 with 
no medical history of cystitis.

2.  The veteran first exhibited symptoms of cystitis during 
active service, and was treated for chronic cystitis 
repeatedly during service. 

3.  The veteran currently suffers from chronic cystitis.


CONCLUSION OF LAW

Chronic cystitis was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that she 
currently suffers from chronic cystitis that was incurred in 
or was a result of active military service.  For the reasons 
discussed below, the Board finds that the evidence supports a 
finding of entitlement to service connection for chronic 
cystitis, and the appeal is granted.  

As a preliminary matter, the Board notes that record (as 
certified to the Board) contained private treatment records 
from the Family Practice Associates, which belong to a person 
with the same name as the veteran, but with a different 
Social Security number, birth date, etc.  Significantly, 
those records reflected showed contradictory evidence of 
recurrent cystitis, and a critical pathology report dated in 
April 2002 reflected normal findings.  It also appears that 
the decisions rendered by the RO may have placed some 
reliance on those records in denying this claim.  The Board 
has since removed those misfiled records from the claims file 
and returned them to the RO, in accordance with established 
Board procedures.  Moreover, the Board finds that despite the 
misfiled documents referenced above, the record contains 
sufficient evidence to grant the veteran's claim.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  A determination as to whether medical 
evidence is needed to demonstrate that a veteran presently 
has the same condition he or she had in service, or whether 
lay evidence will suffice, depends on the nature of the 
veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

The veteran's service entrance examination, dated in October 
1968, is negative for any references to cystitis or related 
symptomatology.  However, throughout service the veteran was 
frequently seen and treated for complaints of dysuria, 
frequency, and urinary tract infections (UTI).  For example, 
in October 1969, the veteran was seen with complaints of 
dysuria and frequency; the impression was cystitis.  In 
December 1969, she was again seen with complaints of urinary 
frequency and dysuria.  She was noted to have recurrent UTI 
for three months.  There was no prior history of UTI.  She 
was again seen in January 1970, February 1970, and October 
1970, for the same complaints of frequency.  The impression 
was recurrent cystitis and UTI.  

Following service separation, the veteran filed a claim for 
chronic cystitis in September 2002.  She maintained that she 
incurred chronic cystitis while on active duty, and had 
received constant care for the condition since leaving active 
duty.  She submitted authorizations for VA to obtain 
treatment records from private medical providers that had 
treated her for the claimed condition.  

A June 2000 record from Dr. B., indicates that the veteran 
had UTI's since the age of 18.  As referenced earlier in this 
decision, in January 2003, the RO received records from the 
Family Practice Associates for the wrong patient.  Those 
records reflected essentially normal findings.  In February 
2003, records were received from a Dr. K., dated from 
approximately June 1999 to January 2003, reflecting 
continuing treatment for UTI, dysuria, and cystitis.  

In February 2003, the veteran underwent a VA examination for 
evaluation of cystitis.  The examiner indicated that he did 
not have the claims file to review, but that the veteran's 
symptoms (dating back to the age of 18) were very consistent 
with cystitis.  He listed types of medical records that he 
would like to see before rendering a diagnosis.  He commented 
that her symptoms were consistent with cystitis, but 
confirmatory testing would be supportive.  Following this 
examination, the RO did not seek the requested medical 
evidence or obtain an addendum to the examination.  

An April 2003 letter from a Dr. B., indicates that he had 
been treating the veteran since June 2000 for chronic 
urethritis/cystitis, and a microscopic hematuria.  He stated 
that the veteran underwent extensive evaluations for her 
microscopric hematuria, all of which were negative with the 
exception of her urethritis and cystitis.  He noted that she 
was on chronic antibiotic therapy.  An April 2003 statement 
from Family Practice Associates indicates that the veteran 
was a patient at their office since 1985, with a diagnosis of 
chronic cystitis.  

A May 2004 letter from Dr. M., indicates that the veteran was 
referred to him by her urologist.  Her two complaints were 
chronic urethritis and nonnephrotic range proteinuria.  The 
doctor noted that despite extensive workups and treatment, 
the veteran had no relief of her dysuria and urinary tract 
infection symptoms.

The Board has thoroughly reviewed all the evidence of record, 
as summarized in pertinent part above, and finds that the 
evidence supports a finding of entitlement to service 
connection for cystitis, based on chronicity.  As noted 
earlier, the records contain no evidence that the veteran had 
cystitis prior to service.  However, during service, she was 
clearly treated on numerous occasions for recurrent UTIs, 
dysuria, and cystitis.  The Board finds that the frequency of 
the treatment in service, along with the recurrent nature of 
the disorder in service, supports a finding that the veteran 
developed chronic cystitis during service.  Moreover, the 
record contains numerous post-service private medical records 
reflecting treatment for the same conditions, and numerous 
diagnoses of chronic cystitis.  Therefore, as the veteran had 
chronic cystitis in service, and currently has chronic 
cystitis that is not shown to be due to any intercurrent 
cause, the Board finds that service connection is warranted 
in this case.  38 C.F.R. § 3.303(b).  

In making this decision, the Board finds that the RO 
substantially satisfied the duties to notify and assist the 
veteran, as required by the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159 (2005).  Notably, the 
RO sent the veteran a VCAA notice letter in October 2002, 
which was prior to the initial adjudication of her claim.  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with a decision on the issue on appeal, given the 
favorable nature of the Board's decision.




ORDER

Service connection for chronic cystitis is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


